865 F.2d 1262Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond Wesley WITT, Plaintiff-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections;  R.M. Muncy, Warden, Virginia StatePenitentiary;  Dr. Maye, Virginia StatePenitentiary;  Medical Staff,Defendants-Appellees.
No. 88-7745.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 21, 1988.Decided:  Dec. 15, 1988.

Raymond Wesley Witt, appellant pro se.
Before MURNAGHAN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Raymond Wesley Witt appeals the district court's assessment of a partial filing fee of $38.27.  We find that the district court did not adequately notify Witt of his right to explain the withdrawals from his account in order to challenge any inference that he depleted his account to avoid paying partial filing fees.   Evans v. Croom, 650 F.2d 521, 525-26 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Accordingly, we vacate the judgment of the district court and remand for further proceedings.  On remand, the district court should give Witt the notice required by Evans and an opportunity to explain the withdrawals from his account during the six months before he filed his complaint.


2
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


3
VACATED AND REMANDED.